Herrick, J.
The Code of Criminal Procedure, like the original Code of' Civil Procedure, was intended to simplify pleadings, and informations like-complaints are sufficient if in plain terms they specify the charge made, so-stated . that the person proceeded against knows exactly what is charged against him. Proceedings before inferior courts are, so far as the mere forms-of procedure therein are concerned, to be liberally- construed. Informations lodged before committing magistrates, and warrants issued upon them, are-not expected to be drawn with the same technical accuracy that an indictment, should be. “The information is the allegation made to a magistrate that a. person has been guilty of some crime.” Code Crim. Proc. § 145. So far as-I know, no construction of this section has been given by the courts. It certainly cannot be expected that persons, before they can safely go to a magistrate for relief, must employ some one learned in all the niceties of pleading, and acquainted with the definitions of crimes, nor that they shall possess such, knowledge themselves. Courts of minor criminal jurisdiction are courts-where people are expected and invited to initiate prosecutions without counsel, and it is the policy of the law to encourage them in so doing; and the-proceedings there should be so regulated that the unlettered and unlearned, may enter freely, without fear that their ignorance of the forms of law and: its terms may lead them into greater dangers or difficulties than those from-which they seek protection or redress. A plain statement of the acts of which, they complain, without stating the evidence, it seems to me is sufficient-The magistrate then becomes the responsible party, he is to determine from, that statement or information whether a warrant should issue, and he, not-the person lodging the information, is responsible for its form; the person lodging the information being liable in an action for malicious prosecution if *914he willfully, corruptly, or maliciously misleads the magistrate by any false -statement in his information. In this particular case the magistrate personally drew up the information, after an oral examination or statement made "40 him by the defendant. It states, in simple and direct terms, what the defendant complained of, so that both the magistrate and the defendant could understand the charge made; and, tested by the principles I have suggested, at seems to me sufficient. Von Latham v. Libby, 38 Barb. 339; Pratt v. Bogardus, 49 Barb. 89. The warrant follows the information, and fully apprises the defendant of the charge against him, and while, perhaps, it might be open to objection where a direct attack was made, as upon an application 4o discharge the person arrested upon it, yet when it is attacked collaterally, and bearing in mind that the same technical accuracy is not to be insisted upon in process issuing from minor courts as in indictments, I think it should be held sufficient. The evidence offered to prove malice was properly rejected; malice is not an element of false imprisonment. 7 Amer. & Eng. Enc. Law, p. 664. The judgment should be affirmed. All concur.